DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (KR 20160038984; note that the references below are made to the English Translation submitted by Applicant with the October 27, 2020 IDS) in view of Momo et al (US 2016/0248077).  
Claim 1 is directed toward a lithiated transition metal oxide particle.  While the claims are not considered to be limited to Applicant’s intended use of said metal oxide particles, it is worth noting, at least for the purpose of identifying related prior art, that the claimed materials are intended to be “electrochemically active materials suitable for use in primary or secondary batteries” (par. 2, as filed).  
Regarding claim 1, Son teaches a process of making a positive electrode active material for a lithium secondary battery by mixing lithium hydroxide, potassium ion salts, and a precursor and subsequent heating of said mixture (title and abstract).  Regarding claims 12, 14, and 15, and further regarding claim 1, Son teaches that the heat treatment step takes place from 400-1,000°C in an oxygen atmosphere for a total of 24 hours (page 6/lines 230-235).  The overlapping ranges constitute prima facie obviousness.  The resultant precipitate from the process of Son is expected to include primary particles having a grain size, noting that Son teaches a process that is substantially identical to that of instant claim 1.  
While Son teaches a substantially identical process to that of claim 1, as shown above, Son does not expressly limit the size of the resultant primary particles (relating to instant claims 1 and 4) nor does Son teach further crushing of said particles (relating to instant claim 10).  
Momo, in a similar invention directed toward lithium-ion secondary batteries (abstract), teaches that, with regard to the positive electrode active material (heading between paragraphs 82 and 83), the average size of primary particles is preferably greater than or equal to 5 nm and less than or equal to 50 µm (par. 102).  Momo further teaches that the average diameter of the active material particles can be controlled by crushing, granulation, and classification by an appropriate means (par. 82).  
Regarding claims 1, 4, and 10, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to regulate the particle size of the active material of Son to be within conventional sizes, such as those taught by Momo, and via conventional means, if necessary, such as crushing, as also taught by Momo.  
Regarding claim 8 and further regarding the transition metal precursor of claim 1, Son teaches that the precursor may comprise ions of nickel, cobalt, or manganese (page. 3/lines 109-110 and 115-116).  
Regarding the processing additive of claim 2, Son teaches that KOH and/or K2CO3 may be used (page 6/lines 211-214).  
Son does not expressly teach that the active materials are combined with a binder material.  
Momo teaches that the positive electrode active material layer may include a binder for increasing adhesion of active materials and the like (par. 104).  
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to mix the positive electrode active material of Son with a binder in order to improve the adhesion of the active materials in the formation of an electrode, as taught by Momo.  
Regarding claim 6, Son teaches about 0.9-1.4 mol of lithium to 1 mol of the transition metal precursor (page 6/lines 215-217).  
Regarding claim 7, Son teaches that the potassium ion salt may be present from about 0.1~10 wt% (page 3/line 92).  
Regarding claim 9, Son teaches that the use of lithium hydroxide, as described above.  
Regarding claim 11, while Son does not expressly limit the apparatus used for the heat treatment, Son does teach a substantially identical time, temperature, and atmosphere, at least where the teaching of Son overlap those of the claimed invention.  As such, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize any conventionally known heating means capable of such a process step, including those instantly claimed, in order to carry out such heat treatment.  
Regarding claim 13, Son does not expressly identify the inherent crush strength of the active material.  However:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.” see MPEP 2112.01.  

As Son teaches a process that is substantially identical to that of instant claim 1, the crush strength of the resultant material is likewise expected to be substantially identical, at least where the processes overlap.  

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.  Applicants arguments are similar to those presented during the interview held October 6, 2022.  The Interview Summary of record, mailed October 12, 2022, contains a detailed response, which is effectively incorporated herein by reference.  
Applicant has set forth two main arguments:  
The first is that the prior art of Son shows SEM images depicting main particles exhibiting diameters (short axis) on the scale of hundreds of nanometers, whereas the instantly claimed invention requires particle sizes of 2 microns or greater.  
This argument is not found to be persuasive because there is no indication that the broader teachings of Son should be limited solely to the exemplary embodiments.  Note that the prior art should not be limited to disclosed examples and preferred embodiments (MPEP 2123 I. and II.).  Applicant should also keep in mind that claim 1 is directed toward a process of making the claimed metal oxide particles.  All of the steps claimed appear to be taught and suggested by the prior art.  Insomuch as the instantly claimed process steps enable one of ordinary skill in the art to produce metal oxide particles of the claimed diameters, it is likewise expected that the prior art processes, teaching the same steps instantly claimed, should also be capable of yielding oxide particles having substantially identical primary particle sizes, including those claimed.  Without wishing to speak for Applicant, if there is a distinct process step that enables the larger particle sizes that should otherwise not be expected from the process of Son, this point would need to be made clear as well as amendment of the claims to reflect which process limitation, if any, is responsible for any such distinction.  
Again, Son is not considered to be limited to the disclosed examples shown in the Figures.  The secondary reference of Momo clearly shows that it is known in the art to produce particles of the instantly claimed size.  In fact, and as pointed out by Applicant, the particles may be so large that they can be reduced in size to a presumable optimal size, which contains significant overlap with the claimed ranges.  Applicant argues that the particle sizes of Son are several hundred nanometers (this is clearly depicted in the Figures), which is an order of magnitude lower than the required minimum of 2 microns.  Momo, in a related teaching, shows that optimal particle sizes may range up to 50 microns, which is an order of magnitude greater than the instantly claimed minimum.  To summarize the issue, Applicant appears to be arguing on the one hand that prior art methods cannot yield a particle within an order of magnitude of the claimed minimum size, yet while on the other hand Applicant is claiming process steps which appear to be conventionally known.  Further, it has already been established that even larger particles may be reduced down to sizes encompassing those claimed; and   
The second argument alleges unexpected results over the prior art of record, implying that the prior art desires “smaller” particle sizes due to electrochemical performance, whereas the instant inventors have found that larger sizes, greater than or equal to 2 microns, subjected to final calcination exhibit improved properties.  It is not clear which properties are allegedly improved.  Further, Applicant is acknowledging that smaller particle sizes are conventionally believed to achieve improved electrochemical performance.  Is Applicant alleging that larger particles are capable of exceeding the performance of the relatively smaller particles, or is another, and distinct, property improved.  If the smaller particle sizes still achieve higher electrochemical performance, there is no showing of unexpected results based upon such a property.  Ultimately, Applicant has failed to provide or point to any comparative data to support the allegations of unexpected results.  Without data, this discussion is entirely theoretical and unfocused.  
Regardless, Applicant is arguing that “prior methods of producing electrochemically active materials result in final primary particle sizes of less than 500 nm.”  This simply cannot represent the closest related prior art, as Momo teaches reduction of primary particles down to sizes up to 50 microns.  If Momo is teaching reduction to 50 microns, the produced primary particles prior to the reduction step must have been larger than 50 microns.  Thus, the statement of Applicant describing prior art methods as achieving significantly smaller sizes of less than 500 nm is not applicable to the current analysis of the prior art, of record.  It appears to be a moot point.  
There also appears to be an issue regarding relative terminology of the particle sizes, and what exactly should constitute “smaller” sizes and “larger” sizes.  Again, Applicant is arguing that conventional wisdom desires “smaller” particle sizes.  But Applicant’s position does not seemingly take into account the teachings of Momo, wherein such acceptable/suitable “smaller” sizes include those up to 50 microns, completely eclipsing the allegedly “unexpectedly larger” claimed sizes of 2µm or greater, limited in claim 4 to 4-15 µm.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732